Citation Nr: 1640502	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a rating in excess of 30 percent for idiopathic hypersomnia (claimed as narcolepsy).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1992 to September 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's record in the 'Virtual VA' portion of the file. 

In a November 2013 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in January 2016, he withdrew such request. 

In April 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Board received the VHA opinion in June 2016, and sent the Veteran and his representative a copy for review and an opportunity to respond.  In August 2016, as discussed in detail below, the Veteran requested a Board hearing.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In August 2016, the Board received the Veteran's response to an advisory medical opinion from VHA.  The Veteran wrote:

"If the Board decides that a denial is imminent, I would respectfully request an opportunity to defend my case by videoconference or travel board.  I would hope to exhaust all available avenues within the Board before a decision is made against my appeal."

Initially, the Board notes that it does not pre-adjudicate claims, nor does it grant hearings on a conditional basis.  Pursuant to 38 C.F.R. § 20.703 (2015), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304.  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700.  An appellant has 90 days from notification of certification, or until the date the appellate decision is promulgated by the Board, to request a personal hearing before the Board.  38 C.F.R. § 20.1304(a). 

As the Veteran's request for a hearing was made prior to promulgation of the appeal, the Board must grant the request.  

Accordingly, the case is REMANDED for the following:

The AOJ should contact the Veteran to determine whether he prefers to be scheduled for a Travel Board hearing or a videoconference hearing before the Board from his local RO.  The AOJ should then arrange for the Veteran to be scheduled for a hearing in accordance with his stated preference.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

